Exhibit 10.1

 

EXECUTION VERSION

Extra Space Storage LP

$500,000,000 3.125% Exchangeable Senior Notes due 2035

Registration Rights Agreement

September 21, 2015

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

As representatives of the Initial Purchasers

c/o Citigroup Global Markets Inc.

388 Greenwich Street

New York, New York 10013

Ladies and Gentlemen:

Extra Space Storage LP, a Delaware limited partnership (the “Operating
Partnership”), proposes to issue and sell to certain purchasers (the “Initial
Purchasers”), for whom you (the “Representatives”) are acting as
representatives, its 3.125% Exchangeable Senior Notes due 2035 (the “Notes”),
upon the terms set forth in the Purchase Agreement by and among the Operating
Partnership, Extra Space Storage Inc., a Maryland corporation (the “Company”),
and the Representatives, dated as of September 15, 2015 (the “Purchase
Agreement”), relating to the initial placement (the “Initial Placement”) of the
Notes. In certain circumstances, the Notes will be exchangeable for shares of
common stock, $0.01 par value, of the Company (the “Common Stock”) in accordance
with the terms of the Notes and the Indenture (as defined below). The Company
will fully and unconditionally guarantee the payment by the Operating
Partnership of the principal and interest on the Notes. To induce the Initial
Purchasers to enter into the Purchase Agreement and to satisfy their obligations
thereunder, the holders of the Notes will have the benefit of this registration
rights agreement by and among the Operating Partnership, the Company and the
Initial Purchasers whereby the Company agrees with you for your benefit and the
benefit of the holders from time to time of the Notes (including the Initial
Purchasers) (each a “Holder” and, collectively, the “Holders”), as follows:

1.        Definitions.    Capitalized terms used herein without definition shall
have their respective meanings set forth in the Purchase Agreement. As used in
this Agreement, the following capitalized defined terms shall have the following
meanings:

“Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Affiliate” shall have the meaning specified in Rule 405 under the Act and the
terms “controlling” and “controlled” shall have meanings correlative thereto.

“Automatic Shelf Registration Statement” shall mean a Registration Statement
filed by a Well-Known Seasoned Issuer which shall become effective upon filing
thereof pursuant to General Instruction I.D for Form S-3.



--------------------------------------------------------------------------------

“Broker-Dealer” shall mean any broker or dealer registered as such under the
Exchange Act.

“Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.

“Closing Date” shall mean the date of the first issuance of the Notes.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall have the meaning set forth in the preamble hereto.

“Company” shall have the meaning set forth in the preamble hereto.

“Deferral Period” shall have the meaning indicated in Section 3(i) hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Final Memorandum” shall mean the final offering memorandum, dated September 15,
2015, relating to the Notes, including any and all annexes thereto and any
information incorporated by reference therein as of such date.

“FINRA” shall mean the Financial Industry Regulatory Authority or any successor
agency thereto.

“Holder” shall have the meaning set forth in the preamble hereto.

“Indenture” shall mean the Indenture relating to the Notes, dated the date
hereof, by and among the Operating Partnership, the Company, as guarantor, and
Wells Fargo Bank, National Association, as trustee, as the same may be amended
from time to time in accordance with the terms thereof.

“Initial Placement” shall have the meaning set forth in the preamble hereto.

“Initial Purchasers” shall have the meaning set forth in the preamble hereto.

“Losses” shall have the meaning set forth in Section 5(d) hereof.

“Majority Holders” shall mean, on any date, Holders of a majority of the Common
Stock registered under the Shelf Registration Statement.

“Managing Underwriters” shall mean the investment banker or investment bankers
and manager or managers that administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

“Note” shall have the meaning set forth in the preamble.

“Notice and Questionnaire” shall mean a written notice delivered to the Company
substantially in the form attached as Annex A to the Final Memorandum.

 

2



--------------------------------------------------------------------------------

“Notice Holder” shall mean, on any date, any Holder of Registrable Securities
that has delivered a properly completed Notice and Questionnaire to the Company
on or prior to such date.

“Operating Partnership” shall have the meaning set forth in the preamble hereto.

“Prospectus” shall mean a prospectus included in the Shelf Registration
Statement (including, without limitation, a prospectus that discloses
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A or Rule 430B under the Act),
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Common Stock covered by the Shelf
Registration Statement, and all amendments and supplements thereto, including
any and all exhibits thereto and any information incorporated by reference
therein.

“Purchase Agreement” shall have the meaning set forth in the preamble hereto.

“Registrable Securities” shall mean shares of Common Stock initially issuable in
exchange for the Notes initially sold to the Initial Purchasers pursuant to the
Purchase Agreement other than those that have (i) been registered under a Shelf
Registration Statement and disposed of in accordance therewith, (ii) become
eligible to be sold without restriction as contemplated by Rule 144 under the
Act or any successor rule or regulation thereto that may be adopted by the
Commission, (iii) ceased to be outstanding, whether as a result of redemption,
repurchase, cancellation, exchange or otherwise, or (iv) been sold to the public
pursuant to Rule 144 under the Act.

“Registration Default Damages” shall have the meaning set forth in Section 7
hereof.

“Shelf Registration Period” shall have the meaning set forth in Section 2(c)
hereof.

“Shelf Registration Statement” shall mean a “shelf” registration statement of
the Company pursuant to the provisions of Section 2 hereof which covers some or
all of the Common Stock on an appropriate form under Rule 415 under the Act, or
any similar rule that may be adopted by the Commission, amendments and
supplements to such registration statement, including post-effective amendments,
in each case including the Prospectus contained therein, all exhibits thereto
and all material incorporated by reference therein.

“underwriter” shall mean any underwriter of Common Stock in connection with an
offering thereof under the Shelf Registration Statement.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 under
the Act.

2.        Shelf Registration.  (a) The Company shall as promptly as practicable
following the date on which the Company becomes eligible to file an Automatic
Shelf Registration Statement (but in no event more than 270 days after the
Closing Date) file with the Commission a Shelf Registration Statement (which
shall be, if the Company is then a Well-Known Seasoned Issuer, an Automatic
Shelf Registration Statement) providing for the registration of, and the sale on
a continuous or delayed basis by the Holders of, all of the Registrable
Securities, from time to time in accordance with the methods of distribution
elected by such Holders, pursuant to Rule 415 under the Act or any similar rule
that may be adopted by the Commission.

 

3



--------------------------------------------------------------------------------

(b)        If the Shelf Registration Statement is not an Automatic Shelf
Registration Statement, the Company shall use its commercially reasonable
efforts to cause the Shelf Registration Statement to become or be declared
effective under the Act no later than 300 days after the Closing Date.

(c)        The Company shall use its commercially reasonable efforts to keep the
Shelf Registration Statement continuously effective, supplemented and amended as
required by the Act, in order to permit the Prospectus forming part thereof to
be usable by Holders for a period (the “Shelf Registration Period”) from the
date the Shelf Registration Statement is declared effective by the Commission
(or becomes effective in the case of an Automatic Shelf Registration Statement)
until the earlier of (i) the 20th trading day immediately following the maturity
date of the Notes or (ii) the date upon which there are no Notes or Registrable
Securities outstanding. The Company shall be deemed not to have used its
commercially reasonable efforts to keep the Shelf Registration Statement
effective during the Shelf Registration Period if it voluntarily takes any
action that would result in Holders of Registrable Securities not being able to
offer and sell such Common Stock at any time during the Shelf Registration
Period, unless such action is (x) required by applicable law or otherwise
undertaken by the Company in good faith and for valid business reasons (not
including avoidance of the Company’s obligations hereunder), including the
acquisition or divestiture of assets, and (y) permitted by Section 3(i) hereof.
None of the Company, the Operating Partnership or any of their respective
securityholders (other than Holders of Registrable Securities) shall have the
right to include any securities of the Company or the Operating Partnership in
any Shelf Registration Statement other than Registrable Securities.

(d)        The Company shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of the effective
date of the Shelf Registration Statement or such amendment or supplement, (i) to
comply in all material respects with the applicable requirements of the Act; and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(e)        The Company shall issue a press release through a reputable national
newswire service announcing the anticipated effective date of the Shelf
Registration Statement at least 15 Business Days prior to the anticipated
effective date thereof. Each Holder of Registrable Securities agrees to deliver
a Notice and Questionnaire and such other information as the Company may
reasonably request in writing, if any, to the Company at least ten Business Days
prior to the anticipated effective date of the Shelf Registration Statement as
announced in the press release. If a Holder does not timely complete and deliver
a Notice and Questionnaire or provide the other information the Company may
reasonably request in writing, that Holder will not be named as a selling
securityholder in the Prospectus and will not be permitted to sell its
Registrable Securities under the Shelf Registration Statement. From and after
the effective date of the Shelf Registration Statement, the Company shall use
commercially reasonable efforts, as promptly as is practicable after the date a
Notice and Questionnaire is delivered, and in any event within 20 Business Days
after such date, (i) if required by applicable law, to file with the Commission
a post-effective amendment to the Shelf Registration Statement or to prepare
and, if permitted or required by applicable law, to file a supplement to the
related Prospectus or an amendment or supplement to any document incorporated
therein by reference or file any other required document so that the Holder
delivering such Notice and Questionnaire is named as a selling securityholder in
the Shelf Registration Statement and the related Prospectus, and so that such
Holder is permitted to deliver such Prospectus to purchasers of the Registrable
Securities in accordance with applicable law and, if the Company shall file a
post-effective amendment to the Shelf Registration Statement, use its
commercially reasonable efforts to cause such post-effective amendment to be
declared effective under the Act as promptly as is practicable; provided, that
the Company shall not be required to file more than one post-effective amendment
in any 90-day period in accordance with this Section 2(e)(i); (ii) provide such
Holder, upon request, copies of any documents filed pursuant to Section 2(e)(i)
hereof; and (iii) notify

 

4



--------------------------------------------------------------------------------

such Holder as promptly as practicable after the effectiveness under the Act of
any post-effective amendment filed or the filing of any supplement to the
related Prospectus, pursuant to Section 2(e)(i) hereof; provided, that if such
Notice and Questionnaire is delivered during a Deferral Period, the Company
shall so inform the Holder delivering such Notice and Questionnaire and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Deferral Period in accordance with Section 3(i) hereof. Notwithstanding
anything contained herein to the contrary, the Company shall be under no
obligation to name any Holder that is not a Notice Holder as a selling
securityholder in the Shelf Registration Statement or related Prospectus;
provided, however, that any Holder that becomes a Notice Holder pursuant to the
provisions of this Section 2(e) (whether or not such Holder was a Notice Holder
at the effective date of the Shelf Registration Statement) shall be named as a
selling securityholder in the Shelf Registration Statement or related Prospectus
in accordance with the requirements of this Section 2(e). Notwithstanding the
foregoing, if (A) the Notes are called for redemption and the then prevailing
market price of the Common Stock is above the Exchange Price (as defined in the
Indenture) or (B) the Notes are exchanged as provided for in
Section 14.01(a)(ii)(x), 14.01(b)(i), 14.01(b)(ii), 14.01(b)(iii), 14.01(b)(iv)
or 14.01(b)(v) of the Indenture, then the Company shall use commercially
reasonable efforts to file a post-effective amendment or supplement to the
related Prospectus within five Business Days of the Redemption Date (as defined
in the Indenture) or the end of the relevant Observation Period (as defined in
the Indenture), as applicable, naming as a selling securityholder therein all
Notice Holders that have completed and delivered a Notice and Questionnaire and
provided the other information reasonably requested in writing by the Company,
in each case on or before such Redemption Date or Observation Period end date,
as applicable.

3.        Registration Procedures.    The following provisions shall apply in
connection with the Shelf Registration Statement.

(a)      The Company shall:

(i)        furnish to each of the Representatives and to counsel for the Notice
Holders (as appointed in accordance with Section 4), not less than five Business
Days prior to the filing thereof with the Commission, a copy of the Shelf
Registration Statement and each amendment thereto and each amendment or
supplement, if any, to the Prospectus included therein (including all documents
incorporated by reference therein after the initial filing) and shall use its
commercially reasonable efforts to reflect in each such document, when so filed
with the Commission, such comments as the Representatives reasonably propose;
and

(ii)       include information regarding the Notice Holders and the methods of
distribution they have elected for their Registrable Securities provided to the
Company in Notices and Questionnaires as necessary to permit such distribution
by the methods specified therein.

(b)      The Company shall ensure that:

(i)        the Shelf Registration Statement and any amendment thereto and any
Prospectus forming part thereof and any amendment or supplement thereto complies
in all material respects with the Act; and

(ii)       the Shelf Registration Statement and any amendment thereto does not,
when it becomes effective, contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.

 

5



--------------------------------------------------------------------------------

(c)         The Company shall advise the Representatives, the Notice Holders and
any underwriter that has provided in writing to the Company a telephone or
facsimile number and address for notices, and confirm such advice in writing
(which notice pursuant to clauses (ii) through (v) hereof shall be accompanied
by an instruction to suspend the use of the Prospectus until the Company shall
have remedied the basis for such suspension):

(i)        when the Shelf Registration Statement and any amendment thereto has
been filed with the Commission and when the Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii)       of any request by the Commission for any amendment or supplement to
the Shelf Registration Statement or the Prospectus or for additional
information;

(iii)      of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the institution or
threatening of any proceeding for that purpose or any other lapse in the
effectiveness of the Shelf Registration Statement during the Shelf Registration
Period;

(iv)      of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Common Stock included therein for sale in
any jurisdiction or the institution or threatening of any proceeding for such
purpose; and

(v)       of the happening of any event that requires any change in the Shelf
Registration Statement or the Prospectus so that, as of such date, they (A) do
not contain any untrue statement of a material fact and (B) do not omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading.

(d)         The Company shall use its commercially reasonable efforts to prevent
the issuance of any order suspending the effectiveness of the Shelf Registration
Statement or the qualification of the securities therein for sale in any
jurisdiction and, if issued, to obtain as soon as possible the withdrawal
thereof. The Company shall undertake additional reasonable actions as required
to permit unrestricted resales of the Common Stock in accordance with the terms
and conditions of this Agreement.

(e)         Upon request, the Company shall furnish to each Notice Holder,
without charge, at least one copy of the Shelf Registration Statement and any
post-effective amendment thereto, including all material incorporated therein by
reference, and, if a Notice Holder so requests in writing, all exhibits thereto
(including exhibits incorporated by reference therein).

(f)         During the Shelf Registration Period, the Company shall promptly
deliver to each Initial Purchaser, each Notice Holder, and any sales or
placement agents or underwriters acting on their behalf, without charge, as many
copies of the Prospectus (including the preliminary Prospectus, if any) included
in the Shelf Registration Statement and any amendment or supplement thereto as
any such person may reasonably request. The Company consents to the use of the
Prospectus or any amendment or supplement thereto by each of the foregoing in
connection with the offering and sale of the Common Stock.

(g)         Prior to any offering of Common Stock pursuant to the Shelf
Registration Statement, the Company shall (i) arrange for the qualification of
the Common Stock for sale under the laws of such jurisdictions as any Notice
Holder shall reasonably request and shall maintain such

 

6



--------------------------------------------------------------------------------

qualification in effect so long as required, and (ii) cooperate with the Holders
in connection with any filings required to be made with FINRA; provided, that in
no event shall the Company be obligated to qualify to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to service of process in suits, other than those arising out of the
Initial Placement or any offering pursuant to the Shelf Registration Statement,
in any jurisdiction where it is not then so subject.

(h)        Upon the occurrence of any event contemplated by subsections (c)(ii)
through (v) above, the Company shall promptly (or within the time period
provided for by Section 3(i) hereof, if applicable) prepare a post-effective
amendment to the Shelf Registration Statement or an amendment or supplement to
the related Prospectus or file any other required document to remedy the basis
for any suspension of the Shelf Registration Statement and so that, as
thereafter delivered to Initial Purchasers of the securities included therein,
the Prospectus will not include an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.

(i)         Upon the occurrence or existence of any pending corporate
development, public filing with the Commission or any other material event that,
in the reasonable judgment of the Company, makes it appropriate to suspend the
availability of the Shelf Registration Statement and the related Prospectus, the
Company shall give notice (without notice of the nature or details of such
events) to the Notice Holders that the availability of the Shelf Registration
Statement is suspended and, upon actual receipt of any such notice, each Notice
Holder agrees not to sell any Registrable Securities pursuant to the Shelf
Registration Statement until such Notice Holder’s receipt of copies of the
supplemented or amended Prospectus provided for in Section 3(h) hereof, or until
it is advised in writing by the Company that the Prospectus may be used, and has
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in such Prospectus. The period during which
the availability of the Shelf Registration Statement and any Prospectus is
suspended pursuant to this Section 3(i) (the “Deferral Period”) shall not exceed
45 days in any 90-day period or 90 days in any 360-day period; provided, that,
if the event triggering the Deferral Period relates to a proposed or pending
material business transaction, the disclosure of which the board of directors of
the Company determines in good faith would be reasonably likely to impede the
ability to consummate the transaction or would otherwise be seriously
detrimental to the Company and its subsidiaries taken a whole, the Company may
extend the Deferral Period from 45 days to 60 days in any 90-day period or from
90 days to 120 days in any 360-day period.

(j)         The Company shall comply with all applicable rules and regulations
of the Commission and shall make generally available to its securityholders an
earnings statement satisfying the provisions of Section 11(a) of, and Rule 158
under, the Act as soon as practicable after the effective date of the Shelf
Registration Statement and in any event no later than 45 days after the end of a
12-month period (or 90 days, if such period is a fiscal year) beginning with the
first month of the Company’s first fiscal quarter commencing after the effective
date of the Shelf Registration Statement.

(k)        The Company may require each Holder of Common Stock to be sold
pursuant to the Shelf Registration Statement to furnish to the Company such
information regarding the Holder and the distribution of such Common Stock as
the Company may from time to time reasonably require for inclusion in the Shelf
Registration Statement. The Company may exclude from the Shelf Registration
Statement the Common Stock of any Holder that unreasonably fails to furnish such
information within ten Business Days after receiving such request.

(l)        Subject to Section 6 hereof, the Company shall enter into customary
agreements (including, if requested, an underwriting agreement in customary
form) and take all other appropriate actions in order to expedite or facilitate
the registration or the disposition of the Common Stock, and in connection
therewith, if an underwriting agreement is entered into, cause the same to
contain customary indemnification provisions and procedures.

 

7



--------------------------------------------------------------------------------

(m)        Subject to Section 6 hereof, the Company shall:

(i)         make reasonably available for inspection by the Holders of Common
Stock to be registered thereunder, any underwriter participating in any
disposition pursuant to the Shelf Registration Statement, and any attorney,
accountant or other agent retained by the Holders or any such underwriter all
relevant financial and other records and pertinent corporate documents of the
Company and its subsidiaries;

(ii)        cause the Company’s officers, directors, employees, accountants and
auditors to supply all relevant information reasonably requested by the Holders
or any such underwriter, attorney, accountant or agent in connection with the
Shelf Registration Statement as is customary for similar due diligence
examinations;

(iii)       make such representations and warranties to the Holders of Common
Stock registered thereunder and the underwriters, if any, in form, substance and
scope as are customarily made by issuers to underwriters in primary underwritten
offerings and covering matters including, but not limited to, those set forth in
the Purchase Agreement;

(iv)       obtain opinions of counsel to the Company and updates thereof (which
counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to the Managing Underwriters, if any) addressed to each selling
Holder and the underwriters, if any, covering such matters as are customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Holders and underwriters;

(v)        obtain “comfort” letters and updates thereof from the independent
certified public accountants of the Company (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements and
financial data are, or are required to be, included in the Shelf Registration
Statement), addressed to each selling Holder of Common Stock registered
thereunder and the underwriters, if any, in customary form and covering matters
of the type customarily covered in “comfort” letters in connection with primary
underwritten offerings; and

(vi)       deliver such documents and certificates as may be reasonably
requested by the Majority Holders or the Managing Underwriters, if any,
including those to evidence compliance with Section 3(i) hereof and with any
customary conditions contained in the underwriting agreement or other agreement
entered into by the Company.

The actions set forth in clauses (iii) through (vi) of this paragraph (m) shall
be performed in connection with any underwriting or similar agreement as and to
the extent required thereunder.

(n)         In the event that any Broker-Dealer shall underwrite any Common
Stock or participate in a public offering (within the meaning of the rules of
FINRA) as a member of an underwriting syndicate or selling group, whether as a
Holder of such Common Stock or as an underwriter, a placement or sales agent or
a broker or dealer in respect thereof, or otherwise, the Company shall assist
such Broker-Dealer in complying with the applicable rules and regulations of
FINRA.

(o)        The Company shall use its commercially reasonable efforts to take all
other steps necessary to effect the registration of the Common Stock covered by
the Shelf Registration Statement.

 

8



--------------------------------------------------------------------------------

4.        Registration Expenses.      The Company shall bear all expenses
incurred in connection with the performance of its obligations under Sections 2
and 3 hereof and shall reimburse the Holders for the reasonable fees and
disbursements of one firm or counsel (which shall initially be Hogan Lovells US
LLP, but which may be another nationally recognized law firm experienced in
securities matters designated by the Majority Holders) to act as counsel for the
Holders in connection therewith; provided, however, that such expenses shall not
include, and the Company shall not have any obligation to pay, any underwriting
fees, discounts or commissions attributable to the sale of such Registrable
Securities, or any fees and expenses of any Broker-Dealer or other financial
intermediary engaged by any Holder.

5.        Indemnification and Contribution.      (a) The Company and the
Operating Partnership agree to indemnify and hold harmless each Holder of Common
Stock covered by the Shelf Registration Statement, each Initial Purchaser, the
directors, officers, employees, Affiliates and agents of each such Holder or
Initial Purchaser and each person who controls any such Holder or Initial
Purchaser within the meaning of either the Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Act, the Exchange Act or other
federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the Shelf Registration Statement as
originally filed or in any amendment thereof, or in any preliminary Prospectus
or the Prospectus, or in any amendment thereof or supplement thereto, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any preliminary Prospectus or the Prospectus, in the
light of the circumstances under which they were made) not misleading, and
agrees to reimburse each such indemnified party, as incurred, for any legal or
other expenses reasonably incurred by it in connection with investigating or
defending any such loss, claim, damage, liability or action; provided, however,
that the Company and the Operating Partnership will not be liable in any such
case to the extent that any such loss, claim, damage or liability arises out of
or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission made therein in reliance upon and in conformity
with written information furnished to the Company by or on behalf of the party
claiming indemnification specifically for inclusion therein. This indemnity
agreement shall be in addition to any liability that the Company and the
Operating Partnership may otherwise have to the indemnified party.

The Company and the Operating Partnership also agree to indemnify as provided in
this Section 5(a) or contribute as provided in Section 5(d) hereof to Losses of
each underwriter, if any, of Common Stock registered under the Shelf
Registration Statement, its directors, officers, employees, Affiliates or agents
and each person who controls such underwriter on substantially the same basis as
that of the indemnification of the Initial Purchasers and the selling Holders
provided in this paragraph (a) and shall, if requested by any Holder, enter into
an underwriting agreement reflecting such agreement, as provided in Section 3(l)
hereof.

(b)      Each Holder of securities covered by the Shelf Registration Statement
(including each Initial Purchaser that is a Holder, in such capacity) severally
and not jointly agrees to indemnify and hold harmless the Company and the
Operating Partnership, each of its directors, each of its officers who signs the
Shelf Registration Statement and each person who controls the Company or the
Operating Partnership within the meaning of either the Act or the Exchange Act,
to the same extent as the foregoing indemnity from the Company and the Operating
Partnership to each such Holder, but only with reference to written information
relating to such Holder furnished to the Company by or on behalf of such Holder

 

9



--------------------------------------------------------------------------------

specifically for inclusion in the documents referred to in the foregoing
indemnity. This indemnity agreement shall be acknowledged by each Notice Holder
that is not an Initial Purchaser in such Notice Holder’s Notice and
Questionnaire and shall be in addition to any liability that any such Notice
Holder may otherwise have to the Company or the Operating Partnership.

(c)        Promptly after receipt by an indemnified party under this Section 5
or notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 5, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses; and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel
(including local counsel) of the indemnifying party’s choice at the indemnifying
party’s expense to represent the indemnified party in any action for which
indemnification is sought (in which case the indemnifying party shall not
thereafter be responsible for the fees and expenses of any separate counsel,
other than local counsel if not appointed by the indemnifying party, retained by
the indemnified party or parties except as set forth below); provided, however,
that such counsel shall be reasonably satisfactory to the indemnified party.
Notwithstanding the indemnifying party’s election to appoint counsel (including
local counsel) to represent the indemnified party in an action, the indemnified
party shall have the right to employ separate counsel (including local counsel),
and the indemnifying party shall bear the reasonable fees, costs and expenses of
such separate counsel if (i) the use of counsel chosen by the indemnifying party
to represent the indemnified party would present such counsel with a conflict of
interest; (ii) the actual or potential defendants in, or targets of, any such
action include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it and/or other indemnified parties that are different
from or additional to those available to the indemnifying party; (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of the institution of such action; or (iv) the indemnifying party
shall authorize the indemnified party to employ separate counsel at the expense
of the indemnifying party. An indemnifying party will not, without the prior
written consent of the indemnified party, settle or compromise or consent to the
entry of any judgment with respect to any pending or threatened claim, action,
suit or proceeding in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of such indemnified party from all liability
arising out of such claim, action, suit or proceeding.

(d)        In the event that the indemnity provided in paragraph (a) or (b) of
this Section 5 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, then each applicable indemnifying party shall have a joint
and several obligation to contribute to the aggregate losses, claims, damages
and liabilities (including legal or other expenses reasonably incurred in
connection with investigating or defending loss, claim, liability, damage or
action) (collectively “Losses”) to which such indemnified party may be subject
in such proportion as is appropriate to reflect the relative benefits received
by such indemnifying party, on the one hand, and such indemnified party, on the
other hand, from the Initial Placement and the Shelf Registration Statement
which resulted in such Losses; provided, however, that in no case shall any
Initial Purchaser be responsible, in the aggregate, for any amount in excess of
the commission applicable to the Notes, as set forth in the Final Memorandum,
nor shall any underwriter be responsible for any amount in excess of the
underwriting discount or commission applicable to the securities purchased by
such underwriter under the Shelf Registration Statement which resulted in such
Losses. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the indemnifying party and the indemnified party
shall contribute in such proportion as is

 

10



--------------------------------------------------------------------------------

appropriate to reflect not only such relative benefits but also the relative
fault of such indemnifying party, on the one hand, and such indemnified party,
on the other hand, in connection with the statements or omissions which resulted
in such Losses as well as any other relevant equitable considerations. Benefits
received by the Company and the Operating Partnership shall be deemed to be
equal to the total net proceeds from the Initial Placement (before deducting
expenses) as set forth in the Final Memorandum. Benefits received by the Initial
Purchasers shall be deemed to be equal to the total commissions as set forth in
the Final Memorandum, and benefits received by any other Holders shall be deemed
to be equal to the value of receiving Common Stock registered under the Act.
Benefits received by any underwriter shall be deemed to be equal to the total
underwriting discounts and commissions, as set forth on the cover page of the
Prospectus forming a part of the Shelf Registration Statement which resulted in
such Losses. Relative fault shall be determined by reference to, among other
things, whether any untrue or any alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
provided by the indemnifying party, on the one hand, or by the indemnified
party, on the other hand, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The parties agree that it would not be just and
equitable if contribution were determined by pro rata allocation (even if the
Holders were treated as one entity for such purpose) or any other method of
allocation which does not take account of the equitable considerations referred
to above. Notwithstanding the provisions of this paragraph (d), no person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 5, each person who
controls a Holder within the meaning of either the Act or the Exchange Act and
each director, officer, employee and agent of such Holder shall have the same
rights to contribution as such Holder, and each person who controls the Company
or the Operating Partnership within the meaning of either the Act or the
Exchange Act, each officer of the Company or the Operating Partnership who shall
have signed the Shelf Registration Statement and each director of the Company or
the Operating Partnership shall have the same rights to contribution as the
Company and the Operating Partnership, subject in each case to the applicable
terms and conditions of this paragraph (d).

(e)        The provisions of this Section 5 shall remain in full force and
effect, regardless of any investigation made by or on behalf of any Holder or
the Company or the Operating Partnership or any of the indemnified persons
referred to in this Section 5, and shall survive the sale by a Holder of
securities covered by the Shelf Registration Statement.

6.         Underwritten Registrations.     (a) In no event will the method of
distribution of Registrable Securities take the form of an underwritten offering
without the prior written consent of the Company.

(b)        If any shares of Common Stock covered by the Shelf Registration
Statement are to be sold in an underwritten offering, the Managing Underwriters
shall be selected by the Company, subject to the prior written consent of the
Majority Holders, which consent shall not be unreasonably withheld.

(c)        No person may participate in any underwritten offering pursuant to
the Shelf Registration Statement unless such person (i) agrees to sell such
person’s shares of Common Stock on the basis reasonably provided in any
underwriting arrangements approved by the persons entitled hereunder to approve
such arrangements; and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents reasonably
required under the terms of such underwriting arrangements.

 

11



--------------------------------------------------------------------------------

7.         Registration Defaults.    If any of the following events shall occur,
then the Company shall pay liquidated damages (the “Registration Default
Damages”) to the Holders as follows:

(a)        if the Shelf Registration Statement (which shall be, if the Company
is then a Well-Known Seasoned Issuer, an Automatic Shelf Registration Statement)
is not filed with the Commission on or prior to the 270th day following the
Closing Date, then commencing on the 271st day after the Closing Date,
Registration Default Damages shall accrue on the aggregate outstanding principal
amount of the Notes, at a rate of 0.25% per annum for the first 90 days from and
including such 271st day and 0.50% per annum thereafter; or

(b)        if the Shelf Registration Statement is not declared effective by the
Commission (or has not become effective in the case of an Automatic Shelf
Registration Statement) on or prior to the 300th day following the Closing Date,
then commencing on the 301st day after the Closing Date, Registration Default
Damages shall accrue on the aggregate outstanding principal amount of the Notes,
at a rate of 0.25% per annum for the first 90 days from and including such 301st
day and 0.50% per annum thereafter; or

(c)        if the Shelf Registration Statement has been declared or becomes
effective but ceases to be effective or usable for the offer and sale of the
Registrable Securities, other than in connection with (A) a Deferral Period or
(B) as a result of a requirement to file a post-effective amendment or
supplement to the Prospectus to make changes to the information regarding
selling securityholders or the plan of distribution provided for therein, at any
time during the Shelf Registration Period and the Company does not cure the
lapse of effectiveness or usability within ten Business Days (or, if a Deferral
Period is then in effect and subject to the 20 Business Day filing requirement
and the proviso regarding the filing of post-effective amendments in
Section 2(e) with respect to any Notice and Questionnaire received during such
period, within ten Business Days following the expiration of such Deferral
Period or period permitted pursuant to Section 2(e)) then Registration Default
Damages shall accrue on the aggregate outstanding principal amount of the Notes
at a rate of 0.25% per annum for the first 90 days from and including the day
following such tenth Business Day and 0.50% per annum thereafter; or

(d)        if the Company through its omission fails to name as a selling
securityholder any Holder that had complied timely with its obligations
hereunder in a manner to entitle such Holder to be so named in (i) the Shelf
Registration Statement at the time it first became effective or (ii) any
Prospectus at the later of time of filing thereof or the time the Shelf
Registration Statement of which the Prospectus forms a part becomes effective
then Registration Default Damages shall accrue, on the aggregate outstanding
principal amount of the Notes held by such Holder, at a rate of 0.25% per annum
for the first 90 days from and including the day following the effective date of
such Shelf Registration Statement or the time of filing of such Prospectus, as
the case may be, and 0.50% per annum thereafter; or

(e)        if the aggregate duration of Deferral Periods in any period exceeds
the number of days permitted in respect of such period pursuant to Section 3(i)
hereof, then commencing on the day the aggregate duration of Deferral Periods in
any period exceeds the number of days permitted in respect of such period,
Registration Default Damages shall accrue on the aggregate outstanding principal
amount of the Notes at a rate of 0.25% per annum for the first 90 days from and
including such date, and 0.50% per annum thereafter;

provided, however, that (1) upon the filing of the Shelf Registration Statement
(in the case of paragraph (a) above), (2) upon the effectiveness of the Shelf
Registration Statement (in the case of paragraph (b) above), (3) upon such time
as the Shelf Registration Statement which had ceased to remain effective or
usable for resales again becomes effective and usable for resales (in the case
of paragraph (c) above), (4) upon the time such Holder is permitted to sell its
Registrable Securities pursuant to any Shelf Registration Statement and
Prospectus in accordance with applicable law (in the case of paragraph
(d) above) or (5) upon the termination of the Deferral Period that caused the
limit on the aggregate duration of Deferral Periods in a period set forth in
Section 3(i) to be exceeded (in the case of paragraph (e) above), the
Registration Default Damages shall cease to accrue.

 

12



--------------------------------------------------------------------------------

Any amounts of Registration Default Damages due pursuant to this Section 7 will
be payable in cash on the next succeeding interest payment date to Holders
entitled to receive such Registration Default Damages on the relevant record
dates for the payment of interest. If any Note ceases to be outstanding during
any period for which Registration Default Damages are accruing, the Company will
prorate the Registration Default Damages payable with respect to such Note.

The Registration Default Damages rate on the Notes shall not exceed in the
aggregate 0.50% per annum and shall not be payable under more than one clause
above for any given period of time, except that if Registration Default Damages
would be payable because of more than one Registration Default, but at a rate of
0.25% per annum under one Registration Default and at a rate of 0.50% per annum
under the other, then the Registration Default Damages rate shall be the higher
rate of 0.50% per annum. Other than the Company’s obligation to pay Registration
Default Damages in accordance with this Section 7, neither the Company nor the
Operating Partnership will have any liability for damages with respect to a
Registration Default.

Notwithstanding any provision in this Agreement, in no event shall Registration
Default Damages accrue to holders of Common Stock issued upon exchange of Notes.
In lieu thereof, the Exchange Rate (as defined in the Indenture) shall be
increased by 3.00% for each $1,000 principal amount of Notes exchanged at a time
when such Registration Default has occurred and is continuing; provided,
however, that (i) the foregoing adjustment shall not be applied more than once
to the same $1,000 principal amount of Notes and (ii) if a Registration Default
occurs after a Holder has exchanged its Notes into Common Stock, such Holder
shall not be entitled to any compensation with respect to such Common Stock.

In no event shall Registration Default Damages, together with Additional
Interest (as defined in the Indenture) relating to the Operating Partnership’s
failure to comply with its obligations as set forth in Section 4.06(b) of the
Indenture, accrue on the Notes at a per annum rate, in the aggregate, in excess
of 0.50% per annum, regardless of the number of events or circumstances giving
rise to the requirement to pay such Registration Default Damages and Additional
Interest.

8.         No Inconsistent Agreements.      Neither the Company nor the
Operating Partnership has entered into, and each agrees not to enter into, any
agreement with respect to its securities that is inconsistent with the
registration rights granted to the Holders herein.

9.         Rule 144A and Rule 144.    So long as any Registrable Securities
remain outstanding, the Company shall use its commercially reasonable efforts to
file the reports required to be filed by it under Rule 144A(d)(4) under the Act
and the Exchange Act in a timely manner and, if at any time the Company is not
required to file such reports, it will, upon the written request of any Holder
of Registrable Securities, make publicly available other information so long as
necessary to permit sales of such Holder’s Registrable Securities pursuant to
Rules 144 and 144A of the Act. The Company covenants that it will take such
further action as any Holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such Holder to sell
Registrable Securities without registration under the Act within the limitation
of the exemptions provided by Rules 144 and 144A (including, without limitation,
the requirements of Rule 144A(d)(4)). Upon the written request of any Holder of
Registrable Securities, the Company shall deliver to such Holder a written
statement as to whether it has complied with such requirements. Notwithstanding
the foregoing, nothing in this Section 9 shall be deemed to require the Company
or the Operating Partnership to register any of its securities pursuant to the
Exchange Act.

 

13



--------------------------------------------------------------------------------

10.        Listing.    So long as any Registrable Securities are outstanding,
the Company shall use its commercially reasonable efforts to maintain the
approval of the Common Stock for listing on the New York Stock Exchange or such
other exchange or trading market as the Common Stock is then listed.

11.        Amendments and Waivers.    The provisions of this Agreement may not
be amended, qualified, modified or supplemented, and waivers or consents to
departures from the provisions hereof may not be given, unless the Company has
obtained the written consent of the Majority Holders; provided, that, with
respect to any matter that directly or indirectly affects the rights of any
Initial Purchaser hereunder, the Company shall obtain the written consent of
each such Initial Purchaser against which such amendment, qualification,
supplement, waiver or consent is to be effective; provided, further, that no
amendment, qualification, supplement, waiver or consent with respect to
Section 7 hereof shall be effective as against any Holder of Registrable
Securities unless consented to in writing by such Holder; and provided, further,
that the provisions of this Section 11 may not be amended, qualified, modified
or supplemented, and waivers or consents to departures from the provisions
hereof may not be given, unless the Company has obtained the written consent of
the Initial Purchasers and each Holder.

12.        Notices.    All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail,
telex, telecopier or air courier guaranteeing overnight delivery:

(a)        if to a Holder, at the most current address given by such holder to
the Company in accordance with the provisions of the Notice and Questionnaire;

(b)        if to the Initial Purchasers or the Representatives, initially at the
address or addresses set forth in the Purchase Agreement; and

(c)        if to the Company or the Operating Partnership, initially at its
address set forth in the Purchase Agreement.

All such notices and communications shall be deemed to have been duly given when
received.

The Initial Purchasers, the Company or the Operating Partnership by notice to
the other parties may designate additional or different addresses for subsequent
notices or communications.

Notwithstanding the foregoing, notices given to Holders (i) holding Notes in
book-entry form may be given through the facilities of DTC or any successor
depository and (ii) may be given by e-mail at the e-mail address provided by
such Holder in accordance with the provisions of the Notice and Questionnaire.

13.        Remedies.    Each Holder, in addition to being entitled to exercise
all rights provided to it herein or in the Purchase Agreement or granted by law,
including recovery of liquidated or other damages, will be entitled to specific
performance of its rights under this Agreement. The Company and the Operating
Partnership agree that monetary damages would not be adequate compensation for
any loss incurred by reason of a breach by them of the provisions of this
Agreement and hereby agree to waive in any action for specific performance the
defense that a remedy at law would be adequate.

14.        Successors.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective successors and assigns,
including, without the need for an express assignment or any consent by the
Company or the Operating Partnership thereto, subsequent Holders of

 

14



--------------------------------------------------------------------------------

Registrable Securities, and the indemnified persons referred to in Section 5
hereof. The Company and the Operating Partnership hereby agree to extend the
benefits of this Agreement to any Holder of Registrable Securities, and any such
Holder may specifically enforce the provisions of this Agreement as if an
original party hereto.

15.        Counterparts.  This Agreement may be signed in one or more
counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement.

16.        Headings.  The section headings used herein are for convenience only
and shall not affect the construction hereof.

17.        Applicable Law.    This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed in the State of New York. The parties hereto each
hereby waive any right to trial by jury in any action, proceeding or
counterclaim arising out of or relating to this Agreement.

18.        Severability.  In the event that any one of more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
shall be enforceable to the fullest extent permitted by law.

19.        Common Stock Held by the Company, etc.  Whenever the consent or
approval of Holders of a specified percentage of Common Stock is required
hereunder, Common Stock held by the Company or its Affiliates (other than
subsequent Holders of Common Stock if such subsequent Holders are deemed to be
Affiliates solely by reason of their holdings of such Common Stock) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.

[remainder of page intentionally left blank; signature pages follow]

 

15



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement by and among the
Company, the Operating Partnership and the several Initial Purchasers.

 

 

Very truly yours,

 

EXTRA SPACE STORAGE LP

 

   

By:

 

/s/ P. Scott Stubbs

     

Name: P. Scott Stubbs

     

Title:  Trustee

   

 

 

 

EXTRA SPACE STORAGE INC.

 

 

   

By:

 

/s/ Spencer F. Kirk

     

Name: Spencer F. Kirk

     

Title:  Chief Executive Officer

 

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

The foregoing Agreement is hereby confirmed and

accepted as of the date first above written.

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

For themselves and as representatives of the

Initial Purchasers

 

By: Citigroup Global Markets Inc.

 

 

By:

 

/s/ Mike E. Hollman

   

Name: Mike E. Hollman

   

Title:  Vice President

 

 

 

By: Wells Fargo Securities, LLC

 

 

By:

 

/s/ Craig McCracken            

   

Name: Craig McCracken

   

Title:  Managing Director

 

 

[Signature Page to Registration Rights Agreement]